Citation Nr: 0111232	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for high cholesterol.  

2. Entitlement to service connection for a right foot 
disorder.  

3. Entitlement to service connection for a bilateral elbow 
disorder.  

4. Entitlement to service connection for a right knee 
disorder.  

5. Entitlement to a rating in excess of 10 percent for 
hypertension.  

6. Entitlement to a compensable rating for residuals of a 
right hand fracture.  

7. Entitlement to a compensable rating for sinusitis.  

8. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
December 1964, and from January 1966 to January 1992.   

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present appeal, with respect to diabetes mellitus, arises 
from a November 1997 rating decision, in which the RO denied 
the veteran's claim for an increased rating.  The disorder 
was evaluated as 10 percent disabling, effective from March 
1995.  The veteran filed an NOD in March 1998, and the RO 
issued an SOC in April 1998.  The veteran filed a substantive 
appeal in May 1998.  The appeal as to sinusitis arises from a 
November 1995 rating decision, in which the RO service-
connected the veteran for sinusitis, awarding a 
noncompensable disability evaluation, effective from March 
1995.  The veteran filed an NOD that same month, November 
1995, and the RO issued an SOC in April 1998.  The veteran 
filed a substantial appeal in May 1998.  

The Board notes, in addition, that the veteran had been 
scheduled for a hearing before a Member of the Board in 
Washington, DC, in January 2001, but he subsequently notified 
the Board in December 2000 that he would be unable to attend.  
He did not request that he be rescheduled for a hearing at a 
future date.  The remaining issues, with respect to high 
cholesterol, a right foot disorder, a bilateral elbow 
disorder, a right knee disorder, as well as hypertension, and 
residuals of a right hand fracture, will be discussed below.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).  

In reviewing the evidence of record, the Board is cognizant 
that, in a November 1995 rating decision, the RO denied the 
veteran service connection, inter alia, for high cholesterol, 
a right knee disorder, a bilateral elbow disorder, and right 
foot disorder.  The RO also granted the veteran service 
connection for hypertension and residuals of a right hand 
fracture, awarding 10 percent and noncompensable ratings, 
respectively.  That same month, in a VA Form 21-4138 
(Statement in Support of Claim), the veteran filed an NOD as 
to the RO's decision.  In an accompanying VA Form 9 (Appeal 
to Board of Veterans' Appeals), the veteran noted those 
specific issues with which he disagreed, and why.  An SOC 
addressing the claims to which the veteran disagreed therein 
has not been furnished to him.  In a situation such as this, 
the Court has held that the Board should remand, rather than 
refer, the matter to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet.App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 5 Vet.App. 127, 132 (1993).  

On remand, the RO should reexamine each of the veteran's 
claims to determine whether additional development or review 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter is resolved by 
granting the benefits sought on appeal, or the NOD is 
withdrawn as to that specific claim.  See 38 C.F.R. § 19.26 
(2000).  If, and only if, a timely substantive appeal is 
received, then the claim should thereafter be certified to 
the Board for appellate review.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).

Also, during the above noted November 1995 rating decision, 
the RO granted the veteran service connection for sinusitis, 
and awarded a noncompensable disability evaluation.  In 
September 1996, the criteria applicable to respiratory 
disorders, in particular, Diseases of the Nose and Throat, 
were amended (see 61 Fed. Reg 46,720).  These changes became 
effective October 7, 1996, following the veteran's filing of 
his NOD in November 1995, and, therefore, while his claim was 
in appellate status.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  

In reviewing this claim, the Board is aware that the RO 
issued an SOC with respect to the issue of sinusitis in April 
1998, following the denial of an increased rating for the 
disorder in a November 1997 rating decision.  The SOC 
contained discussion of the new regulations effective on and 
after October 7, 1996.  However, the veteran was not apprised 
of the content of the regulations in effect prior to October 
7, 1996.  As noted above, the veteran's claim was in 
appellate status at the time of the regulation change.  
Therefore, the issue with respect to sinusitis must be 
remanded to the RO, so the past regulations may be described 
to the veteran, and so the RO may then adjudicate the 
veteran's claim with consideration of both the former and 
current regulations.  Karnas, supra.  

Furthermore, we are aware that the veteran has not undergone 
a VA examination to evaluate his sinusitis since October 
1995, more than five years ago.  The Board recognizes that we 
are not competent to ascertain the degree to which a 
disability has manifested itself without a solid foundation 
in the record, grounded in medical evidence.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Therefore, given the passage of 
time since the veteran was last afforded a VA examination, 
and the need for more current findings, the veteran should 
undergo a current VA examination to better assess his current 
disability for sinusitis.  

With respect to diabetes mellitus, the Board is cognizant 
that the veteran is currently rated as 10 percent disabled 
under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The 
rating criteria for metabolic disorders were amended in May 
1996, and the new regulations became effective June 6, 1996, 
prior to the initiation of the veteran's appeal.  Under the 
current regulation, in particular, a 20 percent evaluation is 
warranted for diabetes mellitus if the disorder requires 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.  See 38 C.F.R. § 4.119, DC 7913 (2000).  
The Board is cognizant that the veteran last underwent a VA 
examination for his diabetes more than five years ago.  He 
has since complained that he is on a restricted diet and is 
taking Glyburide, the dosage of which, he has reported, has 
been increased.  The Nursing 95 Drug Handbook 755 (1995), 
notes that Glyburide is a sulfonylurea which stimulates 
insulin release from the pancreatic beta cells and reduces 
glucose output by the liver.  Oral hypoglycemics are defined 
as sulfonylurea compounds that cause a decrease in blood 
sugar.  Taber's Cyclopedic Medical Dictionary 810 (15th 
edition 1985).  

Thus, given the passage of time since the veteran was last 
afforded a VA examination, and the need for more current 
findings, the veteran should undergo a current VA examination 
to better assess his current disability with respect to 
diabetes.  This should include clarification as to whether 
the veteran is on a restricted diet, and whether he is taking 
hypoglycemics.  

Finally, the Board notes that the veteran has reported 
receiving treatment for his diabetes mellitus and sinusitis 
from the Ralph H. Johnson VA Medical Center.  Of significance 
in the present matter is language in the VCAA which provides:

ASSISTANCE IN OBTAINING RECORDS - As part of the 
assistance provided under [the duty to assist], 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(b)).

In this instance, the Board is of the opinion that the 
medical records since 1997, from the Ralph H. Johnson VA 
Medical Center, would be relevant and necessary for a full 
and fair adjudication of the veteran's claims as to diabetes 
mellitus and sinusitis.  Thus, under the circumstances of 
this case, the Board is of the opinion that VA has been put 
on notice that relevant evidence exists, and that these 
records must be obtained, if they do in fact exist, and 
associated with the claims file.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claims are REMANDED to the RO for the following action:

1. The RO should reexamine the veteran's 
claims for high cholesterol, a right foot 
disorder, a bilateral elbow disorder, a 
right knee disorder, as well as 
hypertension and residuals of a right hand 
fracture, to determine whether additional 
development or review is warranted.  If no 
preliminary action is required, or when it 
is completed, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD 
is withdrawn.  However, the claims should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is later received.  

2. The RO should obtain all medical records 
from the Ralph H. Johnson VA Medical Center 
associated with the veteran's treatment for 
sinusitis and diabetes mellitus since 
August 1997.  The RO should also ask the 
veteran whether he has received any other 
VA or private treatment for his sinusitis 
and diabetes mellitus.  Any additional 
medical records identified by the veteran 
should be associated with the claims 
folder.  

3. Thereafter, the veteran should be scheduled 
for a medical examination(s), to be 
conducted by an appropriate medical 
doctor(s), qualified to render opinions 
with respect to the medical issues 
pertaining to sinusitis and diabetes 
mellitus on remand.  The veteran's claims 
folder, to include this Remand, must be 
reviewed by the examiner prior to the 
evaluation of the veteran, and such review 
should be documented for the record.  The 
examiner should conduct all testing deemed 
necessary, and all clinical findings should 
be reported in detail.  All opinions or 
comments expressed should be supported with 
reference to pertinent evidence.  

a. In particular, with respect to 
sinusitis, the examiner should comment 
on whether the veteran's service-
connected sinusitis is incapacitating, 
or results in antibiotic treatment, 
headaches, pain, purulent discharge, or 
crusting.  The severity of each of these 
symptoms, if applicable, should be 
discussed.  

b. With respect to diabetes mellitus, the 
examiner should comment on whether the 
veteran's disability requires him to 
take insulin or hypoglycemic agents.  In 
addition, the examiner should note 
whether the veteran must maintain a 
restricted diet and/or regulate his 
activities, due to his diabetes.  

4. Regarding the examination(s) scheduled in 
connection with this Remand, and the RO's 
preliminary request for additional 
evidence, the veteran is hereby advised 
that his cooperation with the RO is 
necessary, and that there may be 
consequences of a failure to report for any 
scheduled examination without good cause, 
or failing to assist in providing any other 
evidence deemed necessary, pursuant to 38 
C.F.R. § 3.655 (2000).  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claims, ensuring that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, is 
completed.  

6. If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished an SSOC 
concerning all evidence added to the record 
since the last SSOC.  In this respect, for 
sinusitis, the RO should provide the 
veteran with those regulations in effect 
prior to, and on and after October 7, 1996.  
The RO should consider both the past and 
current regulations when rating the 
veteran's claim.  Thereafter, the veteran 
and his representative should be given the 
requisite opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a finaldecision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


